 

Exhibit 10.29



 

CHAIRMAN SERVICES AGREEMENT

 

THIS CHAIRMAN SERVICES AGREEMENT (this “Agreement”) is made as of July 14, 2017,
by and between Robin Smith MD MBA ("Advisor") and MYnd Analytics, Inc. with
addresses at 26522 La Alameda, Suite 290, Mission Viejo, CA 92691 (the
"Company"), and shall become effective on the date the Company's securities
become initially listed on The Nasdaq Capital Market (the “Effective Date”).
When referred to collectively, the Company and the Consultant shall be referred
to as the “Parties”.

 

Recitals

 

WHEREAS, on the terms and subject to the conditions contained in this Agreement,
the Company desires to obtain certain management, chairman and other advisory
services from the Advisor, and the Advisor has agreed to perform such services;
and

 

WHEREAS, this Agreement has been approved by the Company’s Board of Directors
(the "Board").

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1. Chairman of the Board Services.

 

1.1 Board of Directors Supervision. The activities of the Advisor (excluding
those as Board member and Chairman of the Board) to be performed under this
Agreement shall be subject to the supervision of the Board and subject to
reasonable policies not inconsistent with the terms of this Agreement adopted by
the Board and in effect from time-to-time. Where not required by applicable law
or regulation, the Advisor shall not require the prior approval of the Board to
perform her duties under this Agreement. Notwithstanding the foregoing, the
Advisor shall not have the authority to bind the Company, and nothing contained
herein shall be construed to create an agency relationship between the Company
and the Advisor.

 

1.2 Services.

 

1.2.1 Scope. Subject to any limitations imposed by applicable law or regulation,
the Advisor shall continue to be Chairman of the Board and render or cause to be
rendered at times advisory and management services to the Company, which
services may include providing advice and assistance concerning: strategic
vision and planning; identification of growth and expansion opportunities;
financial planning; and corporate partnering and business development
(collectively, the “Services”).

 

1.2.2 Board and Chairman Services. The Company hereby requests and Advisor
hereby agrees to serve as a strategic Advisor and Chairman of the Board of the
Company and serve as non-executive Chairman. In order to enable Advisor to
continue to be elected as a member of the Company’s Board, and to be selected as
Chairman of the Board, throughout the Term (as defined herein in Section 2), the
Company shall nominate Advisor in such capacity at every stockholders meeting of
the Company during the Term.

 

1.3 Non-exclusivity. The Parties agree that Advisor will be performing the
Services to the Company on a non-exclusive basis. The Advisor shall devote such
time and efforts to the performance of Services contemplated hereby as the
Advisor deems reasonably necessary or appropriate; provided, however, that while
no minimum number of hours is required to be devoted by the Advisor on a weekly,
monthly, annual or other basis, the Advisor does agree that she will devote
substantial time and effort toward the success of the Company. The Company
acknowledges and agrees that the Services are not exclusive to the Company and
that the Advisor has and will continue to have other companies, clients,
business, and foundations that Advisor works with and may become employed with.
The Company acknowledges that the Advisor may render similar Services to other
persons and entities, subject only to Section 5 below and corporate policies
(from time to time enacted) relating to conflict of interests and related
parties transactions covering activities of Board members.

 

 

 



 

2. Term.

 

2.1 Services. The Advisor shall provide the Services set forth in Section 1
above from the Effective Date until the earlier of (a) termination of this
Agreement by mutual agreement of the Advisor and the Company and (b) the
eighteen (18) month anniversary of the Effective Date (the "Initial Period");
provided that this Agreement shall be automatically extended for additional one
year periods beyond the Initial Period unless the Advisor or the Company
provides written notice of its desire not to automatically extend the term of
this Agreement to the other Party hereto at least ninety (90) days prior to the
end of the then current term (such period, the “Term”).

 

2.2 Termination. No termination of this Agreement, whether pursuant to this
Section 2 or otherwise, will affect the Company’s duty to pay any Annual Fees
(as defined herein in Section 3) accrued, or to reimburse any cost or expense
incurred pursuant to Section 3.3 hereof, prior to the effective date of such
termination.  Upon termination of this Agreement, the Advisor’s right to receive
any further fee or reimbursement for costs and expenses that have not accrued or
been incurred to the date of termination shall cease and terminate. 
Additionally, the obligations of the Company under Section 3.3 (Expenses),
Section 7 (Indemnification), the provisions of Section 1.2 above (whether in
respect of or relating to Services rendered prior to termination of this
Agreement or in respect of or relating to any Services provided after
termination of this Agreement) and the provisions of Section 14 (Governing Law)
will also survive any termination of this Agreement to the maximum extent
permitted under applicable law.  In the event of an earlier termination of this
Agreement by mutual agreement, any unvested Restricted Stock or stock options
granted to Advisor, will automatically vest fully as of the date of termination
and, with respect to stock options, the Advisor will have the right to exercise
such options and purchase the underlying shares for the remaining term of any
such options.

 

2.2 Support Staff and Facilities. The Company shall furnish Advisor with a New
York City Office to work and support staff, office, telephone, and other
facilities and equipment necessary to the performance of the Services, subject
to the ordinary budget process for the Company.

 

3. Compensation.

 

3.1 Annual Fee. In consideration of the management, consulting and financial
services to be rendered by Advisor, the Company will pay to the Advisor an
annual base fee in cash in the aggregate amount equal to $300,000 (the “Annual
Fee”), payable in equal monthly installments. Notwithstanding anything to the
contrary in the foregoing, the Advisor shall be entitled to be paid the full
amount of the $300,000 Annual Fee for the 2017 calendar year. In addition, the
Advisor is eligible to receive additional cash bonus awards as determined by the
compensation committee of the Board.

 

3.2 Offset; Withholding; Taxes. The Company shall pay the Annual Fee without
offset, deduction or withholding of any kind or for any purpose and agrees to
pay the associated taxes, federal and state, for the awards of Restricted Shares
(as hereinafter defined) issued to the Advisor. The Advisor shall pay any
federal, state and local taxes payable by it with respect to the Advisor’s cash
retainer fee.

 

3.3 The Advisor’s Expenses. The Company will reimburse the Advisor for travel
expenses incurred by attending meetings for and with the Company, producing
documented presentations and materials and any such other expenses as the
Company shall first expressly agree to in writing. The Company shall reimburse
the Advisor, if not charged on a corporate card, for all costs incurred by
Advisor for documented Company expenses, within fifteen (15) days of incurring
such expenses.

 

 

 

  

3.4 In addition to the Annual Fee: (a) on the Effective Date, Advisor shall
receive a one-time immediate grant of 25,000 Restricted Shares (the “Initial
Restricted Stock Award”) under the Company's 2012 Omnibus Incentive Compensation
Plan (the "Plan"); (b) on the Effective Date, options to purchase 75,000 shares
of common stock under the Plan (subject to stockholder approval at the Company's
2017 annual meeting of stockholders); and (c) on the date of the Company’s 2017
annual meeting of stockholders, if and only if proposed amendments to the Plan
are approved (including an increase to the per person annual award limit therein
to at least 150,000 shares), the Company shall grant the Advisor an additional
award of options to purchase 50,000 shares of common stock (the "Option Grant
Subject to Increase"). In addition, at each annual meeting of stockholders of
the Company thereafter beginning in 2018 during the Term of this Agreement, the
Advisor will receive a grant of 25,000 shares of restricted stock under the Plan
(the "Annual Restricted Stock Award", and together with the Initial Restricted
Stock Award, the "Restricted Shares") and options to purchase 75,000 shares of
common stock under the Plan. All Restricted Shares shall immediately vest upon
award, and all options granted under this Agreement, other than the Option Grant
Subject to Increase, shall vest 1/3 on the date of grant, 1/3 on the six month
anniversary of the date of grant and 1/3 on the twelve month anniversary of the
date of grant. The Option Grant Subject to Increase shall vest on December 1,
2018.

 

4.[Intentionally Omitted].

  

5.  Non-Disclosure.

 

5.1 The Advisor understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and may not be converted
to its own use. The Advisor hereby agrees that throughout the term of this
Agreement and at all times after, for so long as the information at issue
remains either Confidential Information or a Trade Secret, the Advisor will not,
directly or indirectly, reveal, divulge, or disclose to any person or entity not
expressly authorized by the Company any Confidential Information or Trade
Secrets and will not, directly or indirectly, use or make use of any
Confidential Information or Trade Secrets in connection with any business
activity other than that of the Company.

 

Anything herein to the contrary notwithstanding, the Advisor shall not be
restricted from disclosing or using Confidential Information or Trade Secrets
that are required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, the Advisor
shall provide the Company with prompt written notice of such requirement in time
to permit the Company to seek an appropriate protective order or other similar
protection prior to any such disclosure by the Advisor.

 

The parties acknowledge and agree that this Agreement is not intended to, and
will not, alter or diminish either the Company’s rights or the Advisor’s
obligations under any state or federal statutory or common law regarding
confidential information, trade secrets and unfair trade practices and all
potential remedies under such laws remain available.

 

For purposes of this Agreement, “Confidential Information” means all data and
information relating to the business of the Company that is disclosed to the
Advisor or of which the Advisor becomes aware as a consequence of his employment
and that has value to the Company and is not generally known to those not
employed or otherwise engaged by the Company. “Confidential Information” shall
include, but is not limited to, financial plans and data concerning Company;
management planning information; Company’s business plans or strategies
(including, without limitation, any merger or acquisition plans); sources of
supply; “know how;” Company’s operational methods; market studies; marketing
plans or strategies; product development techniques or plans; client and
prospective client lists; details of client, supplier and vendor contracts;
current and anticipated client requirements; past, current and planned research
and development; business acquisition plans; employee compensation and other
personnel information; and new personnel acquisition plans. “Confidential
Information” shall not include data or information (a) which has been
voluntarily disclosed to the public by Company, except where such public
disclosure was made without authorization from the Company; (b) which has been
independently developed and disclosed by Persons other than the Company or its
principals or representatives; or (c) which has otherwise entered the public
domain through lawful means. This definition shall not limit any definition of
“confidential information” or any equivalent term under applicable state or
federal law.

 

For purposes of this Agreement, “Trade Secret” means information, without regard
to form, relating to the Company, its activities, businesses or clients,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential clients or suppliers, which is not commonly known by or available to
the public via lawful means and which: (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Trade Secret shall
include, but not be limited to, client lists, client billing and pricing
information, technical information regarding the Company’s intellectual
property, product development information, patent information and all other
information permitted to be covered under the Uniform Trade Secrets Act. This
definition shall not limit any definition of “trade secret” or any equivalent
term under applicable state or federal law.

 

 

 

  

5.2 The Advisor agrees that it will not retain or destroy, and will immediately
return to the Company on or prior to the end of the Term, or at any other time
the Company requests such return, any and all property of the Company that is in
its possession or subject to its control, including, but not limited to, keys,
credit and identification cards, equipment, client files and information, and
all Confidential Information and Trade Secrets. The Advisor will not make,
distribute or retain copies of any such information or property. The Advisor
agrees that it will reimburse the Company for all of its costs, including
reasonable attorneys’ fees, of recovering the above materials and otherwise
enforcing compliance with this provision if the Advisor does not return the
materials to the Company on or prior to the end of the Term or at any other time
the materials are requested by Company, or if the Advisor otherwise fails to
comply with this provision.

 

5.3 The Advisor acknowledges and agrees that the services to the Company as
non-employee Chairman and Advisor are special, unique and extraordinary and that
in the course of performing such services the Advisor will be provided with and
have access to and knowledge of Confidential Information and Trade Secrets that
would be extremely valuable to competitors of the Company. The Advisor further
acknowledges and agrees that, due to the unique nature of the Company’s
business, the loss of any of its clients or the improper use of its Confidential
and Proprietary Information could create significant instability and cause
substantial and irreparable damage to the Company and therefore the Company has
a strong legitimate business interest in protecting the continuity of its
business interests and the restrictions herein agreed to by the Advisor narrowly
and fairly serves such an important and critical business interest of the
Company.

 

5.4 Each of the rights and remedies enumerated in Section 5.5 shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 5, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 5 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court or arbitrator making such
determination shall have the power to reduce the duration and/or area of such
provision and in its reduced form such provision shall then be enforceable. No
such holding of invalidity or unenforceability in one jurisdiction shall bar or
in any way affect the Company’s right to the relief provided in this Section 5
or otherwise in the courts of any other state or jurisdiction within the
geographical scope of such covenants as to breaches of such covenants in such
other respective states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants.

 

5.5 The provisions of this Section 5 shall survive any termination of this
Agreement.

 

6. Decisions and Authority of the Advisor.

 

6.1 No Liability. In no event will the Advisor or be liable to the Company for
any indirect, special, incidental or consequential damages relating to services
performed hereunder, including, without limitation, lost profits or savings,
whether or not such damages are foreseeable, or for any third party claims
(whether based in contract, tort or otherwise), relating to the Services to be
provided by the Advisor hereunder. The Company reserves the right to make all
decisions with regard to any matter upon which the Advisor has rendered advice
and consultation, and there shall be no liability of the Advisor for any such
advice accepted by the Company pursuant to the provisions of this Agreement. The
Advisor will not be liable for any mistakes of fact, errors of judgment or
losses sustained by the Company or for any acts or omissions of any kind
(including acts or omissions of the Advisor), except to the extent caused by
intentional misconduct of the Advisor as finally determined by a court of
competent jurisdiction. In such case, the Advisor’s liability relating to the
services provided hereunder, shall be limited to direct damages not to exceed
the total fees paid to Advisor for the Services provided to the Company through
the date of any claim.

 

 

 

  

7. Indemnification.

 

7.1 Indemnification. The Company shall (i) indemnify the Advisor and its
respective Affiliates, directors, officers, employees and agents (collectively,
the "Indemnified Party"), to the fullest extent permitted by law, from and
against any and all actions, causes of action, suits, claims, liabilities,
losses, damages and costs and expenses in connection therewith, including
without limitation reasonable attorneys’ fees and expenses (“Indemnified
Liabilities”) to which the Indemnified Party may become subject, directly or
indirectly caused by, related to or arising out of the Services or any other
advice or Services contemplated by this Agreement or the engagement of the
Advisor pursuant to, and the performance by such Advisor of the Services
contemplated by, this Agreement, and (ii) promptly reimburse the Indemnified
Party for Indemnified Liabilities as incurred, in connection with the
investigation of, preparation for or defense of any pending or threatened claim
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party and whether or not such claim, action or proceeding is
initiated or brought by or on behalf of the Company or Advisor and whether or
not resulting in any liability. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities that is permissible under applicable law.

 

7.2 Limitations on Indemnity; Restrictions on Liability. The Company shall not
be liable under the indemnification contained in Section 7.1 hereof with respect
to the Indemnified Party to the extent that such Indemnified Liabilities are
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted directly from the Indemnified Party’s willful misconduct. The
Company further agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Company,
holders of its securities or its creditors related to or arising out of the
engagement of the Advisor pursuant to, or the performance by the Advisor of the
Services contemplated by, this Agreement.

 

8. Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made when (i) delivered
personally to the recipient, (ii) telecopied to the recipient (with a hard copy
sent to the recipient by reputable overnight courier service (charges prepaid))
if telecopied before 5:00 p.m. Eastern Standard Time on a business day, and
otherwise on the next business day, (iii) one (1) business day after being sent
to the recipient by reputable overnight courier service (charges prepaid) or
(iv) received via electronic mail by the recipient if received via electronic
mail before 5:00 p.m. Eastern Standard Time on a business day, and otherwise on
the next business day after such receipt. Such notices, demands and other
communications shall be sent to the address for such recipient indicated below
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

Notices to the Advisor: Notices to the Company: Robin Smith George Carpenter 420
Lexington Avenue, suite 350 Mynd Analytics New York, NY 10021 26522 La Alameda,
Suite 290 robin@robinlsmith.com Mission Viejo, CA 92691  
GCarpenter@myndanalytics.com

 

9. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any such terms,
provisions, covenants and restrictions which may be hereafter declared invalid,
illegal, void or unenforceable.

 

10. Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

 

 

 

  

11. Counterparts. This Agreement may be executed in multiple counterparts, and
any Party may execute any such counterpart, each of which when executed and
delivered will thereby be deemed to be an original and all of which counterparts
taken together will constitute one and the same instrument. The delivery of this
Agreement may be effected by means of an exchange of facsimile or portable
document format (.pdf) signatures.

 

12. Amendments and Waiver. No amendment or waiver of any term, provision or
condition of this Agreement will be effective, unless in writing and executed by
both the Company and the Advisor. No waiver on any one occasion will extend to,
effect or be construed as a waiver of any right or remedy on any future
occasion. No course of dealing of any person nor any delay or omission in
exercising any right or remedy will constitute an amendment of this Agreement or
a waiver of any right or remedy of any Party hereto.

 

13. Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the Parties hereto will bind and inure to
the benefit of the respective successors and assigns of the Parties hereto
whether so expressed or not. Neither the Company nor the Advisor may assign its
rights or delegate its obligations hereunder without the prior written consent
of the other Party, which consent shall not be unreasonably withheld; provided,
that the Advisor may assign this Agreement to any of its Affiliates.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the state of Delaware, without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the state of
Delaware.

 

15. Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each of the Parties hereto hereby waives, and covenants that
it will not assert (whether as plaintiff, defendant or otherwise), any right to
trial by jury in any forum in respect of any issue, claim, demand, cause of
action, action, suit or proceeding arising out of or based upon this Agreement
or the subject matter hereof, in each case whether now existing or hereafter
arising and whether in contract or tort or otherwise. Any of the Parties hereto
may file an original counterpart or a copy of this Agreement with any court as
written evidence of the consent of each of the Parties hereto to the waiver of
its right to trial by jury.

 

16. No Strict Construction. The Parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.

 

17. Headings; Interpretation. The headings in this Agreement are for convenience
and reference only and shall not limit or otherwise affect the meaning hereof.
The use of the word “including” in this Agreement will be by way of example
rather than by limitation.

 

 IN WITNESS WHEREOF, the Parties hereto have executed this Strategic Advisory
Agreement as of the date first written above. 

 

Robin Smith   Director, MYnd Analytics, Inc.           By: /s/ Robin Smith   By:
/s/ John Pappajohn

 

 

 

